Citation Nr: 1524666	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The August 2010 rating decision, in pertinent part, denied service connection for hypertension.  In October 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in January 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in February 2011.

In August 2011, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

A September 2013 Board decision denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, pursuant to a March 2014 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision denying service connection for hypertension, and remanded the claim to the Board for further proceedings.  In August 2014, the Board remanded the claim for additional development pursuant to the April 2014 Order of the Court.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.

In August 2014, the Board remanded the Veteran's claim to obtain a medical opinion concerning whether the Veteran's hypertension arose during service or is otherwise related to any incident of service, specifically to include in-service exposure to Agent Orange.  In October 2014, the VA examiner indicated that she had reviewed the Veteran's claims file using the Acceptable Clinical Evidence process because the existing medical evidence provided sufficient information on which to base her opinion, and an examination would likely provide no additional relevant evidence.  The examiner stated that hypertension was not included on the list of presumptive conditions associated with Agent Orange exposure and noted the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) report that there was "limited or suggestive evidence of an association between the exposures of interest and hypertension."  She cited medical literature indicating that hypertension was a very common condition and that in a national survey conducted between 2007 to 2010, more than 7 in 10 Americans over the age of 65 in the general population had this condition.  The examiner also noted that the Veteran's service treatment records did not document the diagnosis or treatment of hypertension in service and that he was first diagnosed and started treatment for hypertension in 2005.  Based on the above, as well as the conclusions of the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), the examiner opined that the Veteran's hypertension was "at least as likely as not essential [hypertension] and less likely as not directly due to service and less likely as not due to his conceded in-service exposure to herbicide agents."

In rendering her rationale for why the Veteran's hypertension was not related to in-service herbicide exposure, the October 2014 VA examiner explained that hypertension was not included on the list of presumptive conditions associated with Agent Orange exposure.  She also cited the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) report that there was "limited or suggestive evidence of an association between the exposures of interest and hypertension."  However, notwithstanding the fact that the Veteran's diagnosed hypertension is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board also notes that with respect to the National Academy of Sciences Institute of Medicine's phrase "limited or suggestive evidence or an association," the Secretary of Veterans Affairs has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332, 81, 333 (Dec. 27, 2010).

While a medical professional's opinion cannot be rejected simply because the opinion is based in part on statistical analysis from the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) (NAS), the Board is unable to discern from the October 2014 VA opinion report whether the examiner's medical guidance as it relates to "the conclusions from NAS" relies on: (1) the statistical analysis because it does not support presumptive service connection for hypertension, or (2) the statistical analysis because it is one of several factors considered to assess whether the hypertension was directly due to in-service herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. at 124.  Therefore, the claims file should be returned to the October 2014 examiner, if available, in order to obtain another opinion regarding the relationship, if any, between the Veteran's hypertension and his in-service herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the October 2014 VA examination, if available.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

NOTE: (1) The Veteran, by and through his representative, is seeking service connection for hypertension on a theory of direct causation, and not on a theory of presumptive causation due to herbicide exposure.  (2) Notwithstanding the fact that hypertension is not a presumptive disease associated with herbicide exposure, the Veteran could still establish service connection for hypertension by showing that his hypertension was in fact directly caused by herbicide exposure during service.  (3) With respect to the National Academy of Sciences Institute of Medicine's phrase "limited or suggestive evidence or an association," the Secretary of Veterans Affairs has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332, 81, 333 (Dec. 27, 2010).  

The examiner is requested to provide an opinion with respect to the following question:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is medically related to his in-service exposure to herbicide agents?

In making the above assessment, the examiner is asked to address the following factors:

(1) Whether the examiner finds the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) and the national survey of "Prevalence of Hypertension and Controlled Hypertension - United States, 2007-2010, to be persuasive, and if so, why the examiner finds the studies to be persuasive;

(2) Whether the Veteran experienced any risk factors (i.e., his age at the time of his hypertension diagnosis in 2005) that might be the cause of his hypertension; and 

(3) Whether the Veteran's hypertension has manifested itself in an unusual manner, based on a review of the medical record (including the blood pressure readings) before, during, and after service,.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that is applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

2.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for hypertension.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

